Citation Nr: 0501210	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1990 to October 1994.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In October 2004, the veteran and her spouse appeared before 
the undersigned Veterans Law Judge and gave testimony in 
support of her claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an increased initial rating for 
fibromyalgia beyond the currently assigned 20 percent.  

A review of the record indicates that in December 2003, the 
veteran submitted a packet of medical records to the RO for 
consideration in her claim for an increase in her initial 
disability rating for fibromyalgia.  This evidence was 
received at the RO on December 3, 2003.  The RO did not issue 
a supplemental statement of the case reflecting consideration 
of this evidence.  Issuance of a Supplemental Statement of 
the Case addressing that evidence is required by 38 C.F.R. § 
19.31 (2004).  See 38 U.S.C.A. § 7105(d) (West 2002).  As 
such, this procedural defect must be cured by the RO.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action: 


1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. Sections 
5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
All new evidence and/or arguments must be 
associated with the claims folder and 
considered by the RO.  


2.  When any development has been 
completed, the case should be reviewed by 
the RO on the basis of all additional 
relevant evidence added to the record 
since the May 2003 Statement of the Case.  
Any further development which is 
necessary to comply with due process 
should be accomplished.  If the benefit 
sought is not granted, the veteran and 
her representative should be furnished a 
Supplemental Statement of the Case, which 
addresses the additional evidence 
associated with the claims file, and she 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




